FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is final.

This office action is in responsive to communication(s): 
Amendment filed on 9/20/2022.
Application filed on 3/31/2020 with effective filing date of 4/1/2019 based on Japanese application JP2019-069635 filed on 4/1/2019.

The status of the claims is summarized as below:
Claims 1, 3, 5, 9, 13, 20 are pending. 
Claims 1, 20 are independent claims.
In the amendment, claims 1, 3, 5, 9, 13, 20 have been amended.
Claims 2, 4, 6-8, 10-12, 14-19 have been cancelled.

Response to Arguments

	The examiner acknowledges the amendment made to claims 1, 3, 5, 9, 13, 2, as well as cancellation of claims 2, 4, 6-8, 10-12, 14-19 in the amendment filed on 9/20/2022.

	Applicant’s arguments filed 9/20/2022 have been fully considered but they are directed to newly amended language which is now rejected with newly cited paragraphs from prior cited art Reeves.

Information Disclosure Statement
	The information disclosure statement(s) filed on 7/21/2022 comply/complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has/have been placed in the application file. The information referred to therein has/have been considered as to the merits.

Claim Objections

	Claim(s) 9 is/are objected to because of the following informalities:
	Per claim 9, claim 9 recites (emphasis added) “ … wherein the processor is configured to access a memory the icon with the predefined group of categories …”, where the examiner presumed the limitation is meant to be “ … wherein the processor is configured to access a memory [storing] the icon with the predefined group of categories …”.
	Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 9, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US Pub 20160054710, hereinafter Jo), in view of Reeves et al. (US Pub 20130078959, hereinafter Reeves).

Per claim 1, Jo teaches: 
An electronic timepiece comprising: ([0040, 0044] Fig. 2: electronic device is a wearable watch);
	a display; ([0041] Fig. 2, display unit 230);
	a communicator configured to communicate with an external device; and ([0041] Fig. 2, communication module 220; [0037] Fig. 1 shows the wearable electronic device/watch 100 is communicably linked to a portable device 110 and the server 120);
	a processor configured to: ([0041] Fig. 2 shows controller 210);
		control the communicator to receive information from the external device, where the information includes a category identifying the information as belonging to a first category of information; ([0031, 0045] when a new application is installed in an external mobile device linked to the wearable watch, the information can be communicated the wearable watch, the configuration module can automatically configure a category for the new application based on the meta data included in the information as compared with categories/groups stored in memory and display an icon on the basis of the category; [0065] i.e. newly installed Facebook application would include information to be identified as from Facebook application/category, and be assigned to the notification group/category);
		determine whether the category identification included in the information belongs to a [([0031, 0045, 0065] the meta data of any new application is compared with an information category stored in the memory to determine which category/group the new application belongs to, such as weather, health, notification categories/groups; i.e. when a Facebook application is installed, the watch controller can include a Facebook icon generated through the app and assign the Facebook application to a notification category/group where it includes Facebook application icon/category and other notification application icons/categories);

		Although Jo teaches display an application icon corresponding to a specific icon group/category such as weather, notification, etc. in response to determining the application belongs to that specific group/category ([0045, 0065]), Jo does not explicitly teach a predefined group of categories that has an icon corresponding to the group of categories; Reeves teaches:
		in response to determining that the category identification included in the information belongs to the predefined group of categories including the first category of information and the second category of information, cause the display to display an icon corresponding to the predefined group of categories including the first category of information and the second category of information. ([0162-0163, 0178] Fig. 7 teaches notifications are grouped into groups/categories, where groups/categories are predefined such as phone calls, messages, email and miscellaneous/other, and each group/category also includes notifications from sub-categories such as missed calls or dialed calls of the calls group/category as shown in Fig. 9C, and messages from different apps such as SMS, MMS, or IM of the messages group/category; [0177-0178, 0180, 0183] Fig. 10 shows when a notification is received at 1008, the category of the notification is identified at step 1012, and icon for the category is then displayed in the notification area in steps 1024 and 1044 respectively according to device dock state);
		Reeves and Jo are analogous art because Reeves also teaches categorizing notifications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Reeves and Jo before him/her, to modify the teachings of Jo to include the teachings of Reeves so that predefined categories/groups can be used to group notifications with corresponding icon for each category/group. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide predetermined categories/groups to sort notifications into that more predictable, and easier to find for the users, and further help to provide consistent notification interface in linked but different devices that is more familiar to the users. 

Per claim 3, Jo-Reeves further teach: 
The electronic timepiece according to claim 1, wherein the predefined group of categories is related to reception of a message through a communication. (Reeves [0178] predetermined groups/categories include a messages group/category for messages from SMS, MMS, or IM).

Per claim 5, Jo-Reeves further teach:
The electronic timepiece according to claim 1, 
	wherein the predefined group of categories is one of a plurality of predefined groups of categories, and (Reeves [0174, 0178] notifications are grouped into predefined groups/categories such as phone calls, messages, emails, where messages is one of the predefined groups/categories);
	wherein the processor is configured to:
		determine whether the category identification included in the information belongs to one of the plurality of predefined groups of categories; and (Reeves [0177-0178] Fig. 10 shows at steps 1008 and 1012, the notification received is identified and sorted into one of the predefined groups/categories);
		in response to determining that the category identification does not belong to one of the plurality of the predefined groups of categories, cause the display to display a miscellaneous icon indicating that the information received by the communicator does not belong to any predefined category of information. (Reeves [0178, 0180] when the notification received does not belong to any of the predefined groups/categories of calls, messages, emails, the notification is assigned to the miscellaneous group/category, and Fig. 10 at step 1024, a corresponding icon or text is displayed for the miscellaneous group/category, as shown in Fig. 7).

Per claim 9, Jo-Reeves further teach:
The electronic timepiece according to claim 1, wherein the processor is configured to access a memory the icon with the predefined group of categories including the first category of information and the second category of information. (Reeves [0163, 0180] Fig. 10 shows at step 1024, a corresponding icon of the selected category/group for received notification is displayed).

Per claim 13, Jo-Reeves further teach:
The electronic timepiece according to claim 1, 
	wherein the processor is configured to:
		extract a portion of a content of the information received by the communicator; and ([0168] Fig. 8 shows a list of notifications grouped by categories, where a portion of content for each category/kind is displayed; [0180, 0183] Fig. 10 step 1020, 1040: an icon indicator for each category of notification may be displayed in the notification area);
		in response to determining that the category identification included in the information belongs to the predefined group of categories including the first category of information and the second category of information, cause the display to display the icon corresponding to the predefined group of categories including the first category of information and the second category of information together with the portion of the content of the information received by the communicator. ([0168-0170] Fig. 8 shows a list of notifications grouped by categories, such as “missed calls” which along with dialed calls are two sub-categories that is part of the calls group/category, and where text for each group/category and a portion of content from each notification is displayed; [0163, 0180, 0183] Fig. 10: in response to identifying the category for a received notification at step 1008 and 1012, an icon indicator for the identified category/group of notification may be displayed instead of text at step 1024 and 1044).
		Reeves and Jo are analogous art because Reeves also teaches displaying categorized notifications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Reeves and Jo before him/her, to modify the teachings of Jo to include the teachings of Reeves so that notifications can be shown with portion of content extracted according to their categories. One would be motivated to make the combination, with a reasonable expectation of success, because it would help users to view portion of the contents for the notifications/information which would further help user to determine the importance of the notification and weather to view the complete notification. 

Per claim 20, claim 20 is a method that include limitations that are substantially the same as claim 1, and is likewise rejected. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
COENEN; Pieter et al.
COENEN; Pieter et al.
Notification system customizing method involves changing notification data to include data representing additional notifications in response to detecting customization data


Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
 The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications form (Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHOEBE X PAN/Examiner, Art Unit 2176      
                                                                                                                                                                                                  
/ANDREW R DYER/Primary Examiner, Art Unit 2176